Citation Nr: 0326012	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.

By rating actions dated in October 1990 and August 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, denied service connection for 
bilateral knee disorders.  The veteran was notified of the 
service connection denials by letters dated in November 1990 
and August 1993, however, he failed to file timely appeals 
therefrom and those actions became final.

The veteran filed a claim to reopen in February 2000, and in 
April 2000, the RO denied his claim to reopen.  However, his 
claim for entitlement to service connection for bilateral 
knee disorders was reopened by a May 2002 Board decision.  
Thereafter, the Board undertook additional development, 
specifically to obtain treatment records since 1966 from Dr. 
Freeman Garrett.   
 

REMAND

As noted above, after the veteran's claim was reopened it was 
determined that further development was needed, and the Board 
undertook such pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
again remanded in order to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  It is essentially the RO's responsibility to 
ensure that all appropriate notification and development is 
undertaken in this case.  For these reasons, a remand is 
required. 

Additionally, although Dr. Garrett responded to the Board's 
request for the veteran's treatment records, his response was 
incomplete.  Specifically, the records submitted by Dr. 
Garrett are not relevant to the current claim on appeal, 
despite a statement by him, dated in October 2000, in which 
he remarked that the veteran had been treated by him for his 
knees.  Furthermore, a statement was submitted by Dr. E. A. 
Amato in which he indicated that he treated the veteran for 
his knees in July and August 1962.  Subsequent to the Board's 
receipt of this statement a letter was sent to Dr. Amato in 
May 2003 requesting that he send copies of the veteran's 
treatment records to VA.  In response, Dr. Amato simply 
reiterated in the comments section of a VA Form 21-4142 that 
he had treated the veteran for his knees; he did not send any 
medical records of such treatment.  In accordance with 
38 C.F.R. § 3.159(c), VA must make another request to obtain 
any relevant treatment records from Dr. Garrett and Dr. 
Amato.  
      
Therefore, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should make additional 
attempts to obtain copies of any existing 
records pertaining to treatment of the 
veteran for his knees from Dr. Garrett 
and Dr. Amato, as the record evidences 
that both doctors have affirmatively 
stated that they have treated the veteran 
for his knees.     

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




